Citation Nr: 0806617	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  03-28 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability, claimed as tendonitis.

2.  Entitlement to service connection for hearing loss.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for a foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1960 to May 
1963. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in September 2004.  A transcript of that 
hearing is of record.


FINDINGS OF FACT

1.  The veteran does not have a right shoulder disability 
that is related to his military service.

2.  The veteran does not have hearing loss that is related to 
his military service.

3.  By way of a September 1996 rating decision, the RO denied 
service connection for a foot disability; the veteran did not 
appeal.

4.  Evidence received since the September 1996 rating 
decision is new to the record, but does not by itself or when 
considered with previous evidence of record, relate to an 
unestablished fact necessary to substantiate the claim; nor 
does it raise a reasonable possibility of substantiating the 
underlying claim.


CONCLUSIONS OF LAW

1.  The veteran does not have a right shoulder disability 
that is the result of disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

2.  The veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1131, 1112, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309, 3.385 (2007).

3.  New and material evidence sufficient to reopen the 
veteran's claim of entitlement to service connection for a 
foot disability has not been received.  38 U.S.C.A. §§ 1131, 
5108 (West 2002); 38 C.F.R. §§ 3.303, 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that although the VCAA has changed the 
standard for processing veterans' claims, the VCAA has left 
intact the requirement that new and material evidence be 
received in order to reopen a previously and finally denied 
claim under 38 U.S.C.A. § 5108.  It is specifically noted 
that nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in June 
2000, January 2001, October 2002, and November 2004.  
(Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini, 18 Vet. App. 
at 122.  Consequently, the Board does not find that the late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The RO specifically requested that the 
veteran identify any evidence or information he had 
pertaining to his claim.  The veteran was informed of the 
requirement that new and material evidence must be received 
in order to reopen a claim, and he was told what was required 
to substantiate the underlying service connection claim.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).

While the notifications did not include the criteria for 
assigning disability ratings or for award of an effective 
date, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), because the veteran's claims will be denied, these 
questions are not now before the Board.  Consequently, a 
remand of the service connection question is not necessary.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical and personnel records, Social Security 
Administration (SSA) records, VA and private medical records, 
and secured examinations in furtherance of his hearing loss 
and right shoulder disability claims.  VA has no duty to 
inform or assist that was unmet.

II. Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Right shoulder

The veteran contends that the recoil from a rifle during 
training caused his current shoulder disability.  
Specifically, the veteran noted that he used to shoot so much 
during training that he was injured from pumping the rounds 
and trying to hold the M-30 machine gun and 45-caliber gun on 
target.  He noted that he had to rock back and forth with the 
weapon, hold the heavy gun on his shoulder, and stated that 
there were so many drills for competition that his shoulders 
would get sore, and over the years, his arms became stiff.  
The veteran noted that he went to see medics for his sore 
shoulder during service and was told to ice and rest his 
shoulder.  He noted that he has experienced problems with his 
shoulder since service.

The record contains a May 1999 entry from Lovelace Health 
systems, noting that the veteran presented complaining of 
bilateral shoulder pain, present for the past three weeks, 
and noted that it seemed to hurt with motion, but he did not 
recall any acute trauma, and noted achy pain, mostly with 
abduction.  On examination, the examiner noted tenderness to 
palpation over his shoulders, but stated that the rest of his 
shoulder examination was essentially normal other than some 
crepitus with motion.  The examiner's assessment was shoulder 
bursitis, and he noted that he would continue treating the 
veteran with heat, exercises and Naprosyn.

The file also contains a November 2003 treatment record from 
the Lovelace medical center noting that the veteran presented 
complaining of right shoulder pain, and stated that this had 
been a long standing problem for him, although he noted that 
he did not have a prior history of an injury.  The veteran 
complained that he had a hard time getting his hand behind 
him and doing certain overhead activities.  On examination, 
the examiner noted that he had decreased strength in his 
right external rotators significantly compared to his left 
side, and assessed the veteran with chronic impingement in 
the rotator cuff with a rotator cuff tear.

Additional treatment records from the Lovelace medical center 
dated in April and May of 2004, noted that the veteran was 
seen status-post rotator cuff tear repair, sutures were 
removed, there was no signs of infection, and the assessment 
was ecchymosis secondary to surgery.

The veteran was afforded a VA examination in March 2004.  At 
this examination, the veteran reported that he was a light 
weapons infantryman and part of the rifle team.  He stated 
that his machine gun would recoil and hit his arm and 
shoulder.  The veteran denied any direct injury, but noted 
that his right shoulder was often sore from performing 
machine gun relays five days a week for eight months.  The 
veteran reported pain, stiffness, locking of the right 
shoulder and tingling in his right hand, and noted that he 
used a heating pad and performed physical therapy, noting 
that both offered some relief.  He reported that his right 
shoulder flare-ups were 6/10 in severity, about three times a 
week and lasted about two hours, and noted that he did not 
use his right shoulder when he had a flare-up.  The veteran 
reported that he drove with his left hand only, could not 
lift heavy objects with his right hand and could not reach 
overhead with his right hand.

On examination, the examiner noted that the right shoulder 
forward flexion was to 45 degrees, with pain at 45 degrees, 
actively and passively; and right shoulder abduction was to 
30 degrees with pain at 30 degrees, actively and passively; 
internal rotation was to 70 degrees, with pain at 70 degrees, 
and external rotation to 25 degrees with pain at 25 degrees.  
An x-ray taken at the time of the examination showed no bony, 
joint space, or soft tissue abnormality.  The examiner noted 
that an MRI was performed in November 2003 at the Lovelace 
Health center which revealed a right rotator cuff tear with 
impingement.  Based on the examination and a review of the 
records, the examiner concluded that because there was no 
documentation of a right shoulder injury while in service, it 
was less likely than not that his current disability (right 
rotator cuff impingement), was related to the use of a 
machine gun in service.

Here, there is evidence of a current disability-limited 
range of motion in the right shoulder as documented by the 
March 2004 examination, and chronic impingement in the 
rotator cuff with a rotator cuff tear, which was repaired in 
2004.  Although the veteran has a current right shoulder 
disability, his SMRs are completely devoid of any treatment 
or complaints related to the right shoulder, and the 
veteran's May 1960 entrance examination and April 1963 
discharge examination both noted normal clinical evaluations 
for the upper extremities.  Moreover, the first documented 
right shoulder complaints were not until May of 1999, over 30 
years after leaving the military, when the veteran presented 
complaining of bilateral shoulder pain, but noted no acute 
trauma and the examiner assessed him with shoulder bursitis.  
Lastly, there is no medical evidence of record establishing a 
nexus between the veteran's current right shoulder disability 
and his time spent in the military, including his rifle range 
training which the veteran contends led to his right shoulder 
disability.  In fact, as noted above, the March 2004 examiner 
specifically opined that because there was no documentation 
of a right shoulder injury while in service, it was less 
likely than not that his current disability (right rotator 
cuff impingement), was related to the use of a machine gun in 
service.  Based on the above analysis, the Board finds that 
service connection for a right shoulder disability, claimed 
as tendonitis, is denied.

Hearing loss

The veteran contends that his hearing loss is the result of 
time spent training with the infantry and as a member of the 
United States Rifle team, where he shot 30-caliber and 50-
caliber machine guns with no ear protection.  The veteran 
noted that after a day of firing, his ears would be ringing, 
and he stated that he would go to the first aid station for 
treatment, and they would send for the paramedics.  At his 
September 2004 Board hearing, the veteran submitted pictures 
of him shooting at the rifle range to document his 
participation at the range and to show that he did not wear 
hearing protection while shooting.

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.

When sensorineural hearing loss is shown to a compensable 
degree within a year of separation from qualifying service it 
may be presumed to have been incurred in or aggravated by the 
period of active military service.  38 C.F.R. §§ 3.307, 
3.309.

In this case, the May 1960 entrance examination showed a 
whispered voice examination which revealed normal hearing 
acuity of 15/15.

The May 1963 discharge audiological evaluation reported that 
pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
n/a
35
LEFT
25
20
20
n/a
30

In addition, the May 1963 discharge examination showed a 
whispered voice examination which revealed normal hearing 
acuity of 15/15.

A treatment report from the University of New Mexico health 
center dated in November 1995, noted chronic bilateral 
hearing loss, and stated that the veteran recounted multiple 
instances of an inability to hear high frequency sounds.

A December 1995 audiological evaluation from the University 
of New Mexico health center, reported that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
30
85
95
LEFT
10
10
35
80
100

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 92 in the left ear.  At this 
examination, the veteran noted that he had difficulty hearing 
high pitched sounds, and reported a history of noise exposure 
in the war as a gunner without ear protection.  On 
examination, the examiner noted high frequency sensorineural 
hearing loss and excellent word recognition.

A January 2004 audiologic consultation showed mild to severe 
hearing loss with speech recognition scores of 100% in the 
right ear and 96% in the left ear.  The examiner noted that 
the pattern of loss was consistent with cochlear pathology 
and was sufficient to limit speech understanding in the 
presence of background sound and awareness of high frequency 
environmental sounds.

The veteran was afforded a VA audiological examination in 
March 2004.  At this examination, the veteran reported that 
his hearing loss was so bad that he could not hear the phone 
ring, and noted that he had difficulty hearing soft/high 
pitched voices, and often misinterpreted what was being said.  
The veteran reported military noise exposure in the form of 
rifle team participation, and denied any occupational or 
recreational noise exposure.

The March 2004 audiological evaluation reported that pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
40
75
100
LEFT
5
10
45
80
95

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and 78 in the left ear.  The 
examiner noted that this pattern of hearing loss was 
sufficient to limit communicative abilities in many listening 
environments.  Regarding etiology of the veteran's hearing 
loss, the examiner opined that it was more likely than not 
that the veteran's hearing loss was not related to his period 
of active duty, because evidence showed the veteran's hearing 
to be within normal limits at the time of release from active 
duty, and the examiner noted that the veteran's current 
hearing loss occurred years after his military service.

Here, as noted in the December 1998 and March 2004 
audiological examinations, there is evidence of a current 
loss of hearing acuity, with the March 2004 examiner noting 
that this pattern of hearing loss was sufficient to limit 
communicative abilities in many listening environments.  
However, despite evidence of a current disability, the SMRs 
do not show any in-service complaints or treatment related to 
hearing loss, and the entrance and discharge examinations 
both showed a normal whispered voice evaluation, revealing no 
loss of acuity.  Moreover, the first evidence of a chronic 
problem with hearing acuity was not documented until over 20 
years after discharge, specifically, in November 1995, when 
an outpatient treatment record noted chronic bilateral 
hearing loss.  Lastly, the record does not contain medical 
evidence establishing a link between the veteran's current 
hearing loss and his time spent in the military.  In fact, 
the March 2005 VA examiner specifically opined that it was 
more likely than not that the veteran's hearing loss was not 
related to his period of active duty because his hearing was 
shown to be within normal limits at the time of release from 
active duty, and the examiner noted that the veteran's 
current hearing loss did not manifest until well after his 
period of military service.  Further, after thoroughly 
examining the claims file, there is no evidence of record 
that contradicts this examiner's opinion.

Finally, sensorineural hearing loss (organic disease of the 
nervous system) was not manifested to a compensable degree 
within a year of the veteran's separation from service, as 
the first documented post-service evidence of hearing loss 
was not shown until a November 1995 treatment record.  A 
presumption of service incurrence consequently may not be 
made.  38 C.F.R. §§ 3.307, 3.309.

The veteran contends that his hearing loss and right shoulder 
disability resulted from his time spent in service.  While 
the veteran is competent as a layman to describe any symptoms 
he experiences, there is no evidence of record showing that 
he has the specialized medical education, training, and 
experience necessary to render competent medical opinion as 
to the etiology of his disabilities.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2006).  
Consequently, the veteran's own assertions as to the etiology 
of his hearing loss and right shoulder disability has no 
probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Therefore, on the basis of the above 
analysis, and after consideration of all the evidence, the 
Board finds that the preponderance of the evidence is against 
these service connection claims.  



III. New and Material Evidence--Foot disability

The veteran contends that while training he was sent into the 
woods in 30 to 40 below zero temperatures and noted that 
although frostbite was a huge problem, he did not complain 
about it at the time or seek treatment because his sergeant 
threatened a court martial for anyone who did.  He states 
that his feet have grown worse over the years, and noted that 
he currently wears a cushion insert for his heel, and noted 
that the sides of his feet sometimes get black and start 
bleeding and cracking, and he also experienced pain and 
numbness.

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  In this case, a claim of service connection for foot 
disability was denied in September 1996, and there was no 
appeal.

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

The veteran filed a claim to reopen in October 2002.  For 
claims filed after August 28, 2001, the following definitions 
apply.  66 Fed. Reg. 45620 (Aug. 29, 2001).  "New" evidence 
is evidence not previously submitted to agency decision 
makers.  "Material" evidence is evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Thus, the veteran's claim may not be reopened unless VA has 
received evidence that was both not of record at the time of 
the September 1996 denial, and that also raises a reasonable 
possibility of substantiating the claim that the veteran's 
foot disability is related to military service.

At the time of the September 1996 denial, the relevant 
evidence of record consisted of the veteran's SMRs, DD-214, 
treatment reports from Lovelace Health systems dated from 
October 1992 through March 1996 relating to the veteran's 
eyes; records from the University of New Mexico medical 
center dated from March 1995 through February 1996, 
consisting of diagnostic testing irrelevant to the veteran's 
foot disability claim, but also a February 1996 entry noting 
heel pain with thick calluses which have been dry and 
cracking.

The evidence received since the September 1996 denial of 
service connection consists of numerous treatment reports 
that do not pertain to the veteran's foot disability.  
Specifically, the newly received evidence that is irrelevant 
to the current foot claim consists of:  a January 2004 
audiologic consultation; VA examinations dated in March 2004 
pertaining to the veteran's hearing loss and right shoulder 
disability; and records from Lovelace health systems dated in 
November 2003 and April through May of 2004, again pertaining 
to the veteran's right shoulder. 

However, records were received subsequent to the September 
1996 denial that are relevant to the veteran's foot claim.  
These records include a regional office hearing transcript 
dated in March 2004; a Board hearing transcript dated in 
September 2004; Social Security administration records (SSA); 
a July 1995 progress record from J.S., D.P.M., noted that the 
veteran presented stating that he had been having arch pain 
for the last 4 months, and diagnosing him with a pes 
planovalgus foot type with pain along the central plantar 
fascial slip and its distal attachment to the metatarsal head 
areas, and noting that his symptoms were consistent with 
plantar fasciitis; a March 1996 record again from J.S., 
D.P.M., noting that the veteran sought treatment due to the 
build-up of dead skin along his heel areas that have broken 
down into sores.  Upon evaluation, the examiner noted that 
the posterior rim areas of both heels were fissured with 
significant hyperkeratotic build-up, which was treated with 
debridement and mechanical grinding.

Other relevant evidence received subsequent to the September 
1996 denial includes: records from Lovelace health systems 
dated in April and May of 1999, noting pain in the left foot 
and numbness in his left toes, but stating that he no longer 
experienced foot pain by the May visit; outpatient treatment 
records from the Albuquerque VA medical center, (VAMC) dated 
from February 2003 through February 2004, including a 
February 2003 notation stating that the veteran reported a 
history of frostbite to the feet in the 1960's while in the 
Army, and noted that he currently had bleeding, cracking and 
soreness on the bottoms of his feet with episodes of 
numbness.  On examination, the examiner noted a full range of 
motion, and palpable hard, dry scaly skin to the soles of 
both feet with no fissures, cool to palpation, good capillary 
fill, sensory intact to soft touch, full strength and noted 
no swelling, redness or heat.  The report noted that the 
veteran was to soak his feet for 30 minutes then dry and 
scrub the feet to remove the dead skin, and apply lotion.  A 
May 2003 entry again noted dry scaly skin on his feet with 
fissure to both feet, but documented a full range of motion 
with no swelling, redness, and an intact sensory touch.

While most of the evidence received since the previous denial 
of service connection for a foot disability is new (all but 
the February 1996 notation from the University of New Mexico 
health center noting heel pain with thick calluses) in the 
sense that it was not of record at the time of the earlier 
denial, it is not material because, by itself or when 
considered with previous evidence of record, it does not 
relate to an unestablished fact necessary to substantiate the 
claim.  Moreover, the new evidence does not raise a 
reasonable possibility of substantiating the claim because 
none of it contains competent evidence describing a 
relationship between the veteran's current foot disability 
(such as plantar fasciitis) and any injury or incident that 
occurred in service, including the training in frigid 
temperatures described by the veteran at his September 2004 
Board hearing.

Although the record includes a February 2003 notation from 
the Albuquerque VAMC noting that the veteran reported 
cracking with pain in both feet since 1963, this simply 
constitutes a history as reported by the veteran, and does 
not provide an opinion linking his current foot disability to 
an in-service injury or event.  Further, at the time of the 
September 1996 denial, the record included evidence of many 
of the same symptoms documented by treatment reports received 
since the 1996 denial, such as cracking of the feet and thick 
calluses; thereby making the newly received evidence 
documenting the same symptoms cumulative.

Here, the determinative, but missing, evidence would be 
medical evidence that attributes the veteran's foot 
disability to his military service.  The veteran is not 
competent to provide such medical information regarding the 
nature of a disease or its progression; consequently, his 
assertions in this regard do not raise a reasonable 
possibility of substantiating his claim.  Because new and 
material evidence has not been received, the claim to reopen 
is denied.


ORDER

Entitlement to service connection for a right shoulder 
disability, claimed as tendonitis, is denied.

Entitlement to service connection for hearing loss is denied.

New and material evidence having not been received to reopen 
the veteran's claim of service connection for a foot 
disability, the application to reopen is denied.


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


